DETAILED ACTION
The instant application having Application No. 17/115187 filed on 04/06/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-12 would be allowed (if the double patenting rejections are overcome). The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art found any motivation to combine any of the said prior art reference which teach the limitations “identifying first offset information; determining a size of uplink data for the UE; and transmitting, to a base station in the wireless communication system, the uplink data with at least one of acknowledgement/non-acknowledgment (ACK/NACK) information and channel quality indicator (CQI) information on a physical uplink shared channel (PUSCH), wherein a number of ACK/NACK repetition is determined based on the first offset information and the size of the uplink data” with respect to the additional claimed subject matter and in particular the specific boundaries as recited in the claim. 

It is noted that the closest prior arts, Tiirola et al. (US 2009/0181687 A1) discloses that “(par. 0058), The physical uplink control channel (PUCCH) carries uplink control information in the absence of UL data, e.g., CQI reports and ACK/NACK information related to data packets received in the downlink (in the presence of UL data, control signals are transmitted on PUSCH time multiplexed with UL data)", and Kim et al. (US 2007/0150787 A1) discloses “(par. 0099), In step 905, the UE interprets the received control information. As described above, the CCS information (or the ACK/NACK repetition factor information), the MS information, the NI information, the RV information, the HARQ process ID, and the TB size information are received over the HS-SCCH, and the UE interprets such control information to perform a corresponding control (or process). (par. 0100), Depending on the existence of a packet error, the HS-DPCCH transmitter transmits an ACK or aNACK to the Node B by the designated ACK/NACK repetition factor.”.

However, Tiirola and Kim fails to disclose the claim limitations “identifying first offset information; determining a size of uplink data for the UE; and transmitting, to a base station in the wireless communication system, the uplink data with at least one of acknowledgement/non-acknowledgment (ACK/NACK) information and channel quality indicator (CQI) information on a physical uplink shared channel (PUSCH), wherein a number of ACK/NACK repetition is determined based on the first offset information and the size of the uplink data”. Thus, Tiirola does not disclose or render obvious the above underlined limitations as claimed. Claims 2-3 are also allowed since they all depend on claim 1. 

Claims 4-12 would be allow if the double patenting rejections are overcome. (See the reason for allowance for claims 1-3.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8165081 B2. The limitations recited in claims 1-12 of the instant application are either obvious over or anticipated by the scope of the limitations as in claims 1-16 of U.S. Patent No. 8165081 B2. 

Instant Application
US Patent 8165081 B2
1. A method performed by a user equipment (UE) in a wireless communication system, the method comprising: 





identifying first offset information;


determining a size of uplink data for the UE; and 


transmitting, to a base station in the wireless communication system, the uplink data with at least one of acknowledgement/non-acknowledgment (ACK/NACK) information and channel quality indicator (CQI) information on a physical uplink shared channel (PUSCH), 






wherein a number of ACK/NACK repetition is determined based on the first offset information and the size of the uplink data.

5. A method for determining, at an user equipment (UE) communicating with a base station, a number of coded control information symbols being transmitted with coded data information symbols during the same transmission time interval by the UE, the method comprising: 

receiving information regarding an offset value from the base station; 

receiving information regarding a Modulation and Coding Scheme for data information (data MCS) from the base station; 

determining the number of coded control information symbols based on the received data MCS and the offset value for transmission of control information; and transmitting the coded control reformation symbols with the coded data information symbols, wherein the control information comprises at least one of channel quality information (CQI), Acknowledgement (ACK)/Non-Acknowledgement (NAK), Precoding Matrix Index (PMI), and Rank Indicator (RI).


7. The method of claim 5, wherein the number of coded control information symbols corresponds to the smallest number of coding that repetitions that achieves a signal quality that is equal to or higher than a target signal quality for the control information.

Claims 2-12
Claims 1-16



Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8995294 B2. The limitations recited in claims 1-12 of the instant application are either obvious over or anticipated by the scope of the limitations as in claims 1-16 of U.S. Patent No. 8995294 B2. 

Instant Application
US Patent 8995294 B2
1. A method performed by a user equipment (UE) in a wireless communication system, the method comprising: 





identifying first offset information;


determining a size of uplink data for the UE; and 


transmitting, to a base station in the wireless communication system, the uplink data with at least one of acknowledgement/non-acknowledgment (ACK/NACK) information and channel quality indicator (CQI) information on a physical uplink shared channel (PUSCH), 






wherein a number of ACK/NACK repetition is determined based on the first offset information and the size of the uplink data.

5. A method for determining, at a user equipment (UE) communicating with a base station, a number of coded control information symbols being transmitted with coded data information symbols during a transmission time interval by the UE, the method comprising: 

receiving information regarding at least one offset value from the base station; 

receiving information regarding a size of data from the base station; 


determining the number of coded control information symbols based on the size of data and the at least one offset value for transmission of control information; and transmitting the coded control information symbols with the coded data information symbols; wherein the control information comprises at least one of channel quality information (CQI), Acknowledgement (ACK)/Non-Acknowledgement (NAK), Precoding Matrix Index (PMI), and Rank Indicator (RI)

7. The method of claim 5, wherein the number of coded control information symbols corresponds to a smallest number of coding repetitions that achieves a signal quality that is equal to or higher than a target signal quality for the control information.

Claims 2-12
Claims 1-16



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NPLs:
NEC Group, Multiplexing of uplink data-non-associated control with data, 20-27 August, 2007. (From Applicant’s IDS).
Qualcomm Europe, Rate Matching Details for Control and Data Multiplexing, 08/20-24/2007. (From Applicant’s IDS).
Motorola, UL L1/L2 Control Signals with Data: Multiplexing Detail, 08/20-24/2007. (From Applicant’s IDS).
US Patent Publications:
Lee et al. (US Patent Publication # 2009/0097466 A1.)
Award et al. (US Patent Publication # 2005/0025254 A1.)
Bhushan et al. (US Patent Publication # 2007/0195740 A1.)
Song et al. (US Patent Publication # 2008/0130605 A1.)
PAPASKELLARIOU et al. (US Patent Publication # 2009/0022135 A1.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463